—Appeal by the defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered June 11, 1991, convicting him of murder in the second degree (two counts), and conspiracy in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Although the prosecutor in his opening statement improperly referred to the nontestifying codefendants’ confessions implicating the defendant in the instant crime, and the prosecutor questioned a police witness in such a way as to render it obvious to the jury that the sources of certain incriminating information against the defendant were the confessions of the accomplices (see, People v Manuel, 182 AD2d 711, 712), all in violation of the rule enunciated in Bruton v United States (391 US 123), we nevertheless find that there was no reasonable possibility that these errors contributed to the conviction. Thus, the errors were harmless beyond a reasonable doubt (see, People v Hamlin, 71 NY2d 750, 756; People v Crimmins, 36 NY2d 230, 237).
We have examined the defendant’s remaining contentions and find them to be either unpreserved for appellate review, meritless, or, to the extent that any errors may have occurred, harmless in light of the overwhelming evidence against the defendant. Thompson, J. P., Miller, Lawrence and Copertino, JJ., concur.